Citation Nr: 0904528	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Entitlement to accrued benefits.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran had active duty from March 1981 to March 1985, 
from April 1987 to May 1992, and from March 2002 to April 
2002.  The veteran died in March 2003.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, in which the RO denied the benefits sought 
on appeal.  The appellant perfected her appeal as to the 
issue of entitlement to accrued benefits.  


FINDING OF FACT

The appellant did not file a claim within one year of the 
veteran's death; in addition, at the time of the veteran's 
death, there were no due, but unpaid, benefits to which the 
veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.


CONCLUSION OF LAW

The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.1000 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz.  Although the Court said in Wensch that VCAA did 
not apply in such cases, it may be more accurate to say that 
VCAA applied, but that its notice and duty to assist 
requirements had been satisfied.  When it is clear that there 
is no additional evidentiary development to be accomplished, 
there is no point in remanding the case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

In this case, the application of the law to the facts is 
dispositive and the appeal must be terminated because there 
is no entitlement under the law to the benefit sought.  As 
such, no further action is required pursuant to the VCAA.  
Nevertheless, the claimant was provided VCAA notification in 
January 2005.


Accrued Benefits

Historically, in August 1998, the veteran applied for VA 
compensation benefits.  In a November 1998 rating decision, 
service connection for a right wrist and heart murmur 
disabilities were denied.  The veteran perfected an appeal as 
to the denial of the right wrist disability.  The November 
1998 rating decision was final as to the denial of a heart 
murmur disability.   See 38 U.S.C.A. § 7105.  In a February 
2001 decision, the Board denied service connection for a 
right wrist disability.  Although he filed a Motion for 
Reconsideration of the Board decision, this Motion was 
denied.  The Board decision is final.  See 38 U.S.C.A. 
§ 7104.  The veteran did not thereafter file any other claim 
for VA benefits.  

In March 2003, the veteran died.  When the veteran died, he 
was not in receipt of any VA benefits nor did he have a 
pending application for any VA benefits.

In June 2004, more than one year after the veteran's death, 
the appellant's application for VA death benefits was 
received.  

In October 2005, the appellant's claim for death benefits was 
denied.  Her claim of service connection for the cause of the 
veteran's death was later granted.  The appellant perfected 
her appeal to the issue of accrued benefits.  The appellant 
contends that she did not submit her claim for accrued 
benefits within the first year of the veteran's death because 
she was not aware of these benefits.  

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2008); 38 C.F.R. 3.1000 (a) (2008) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death."  38 C.F.R. § 
3.1000 (c) (2008). 

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).

In this case, the appellant's claim was not timely filed.  
Although the appellant essentially asserts that she was not 
told of possible VA benefits, the Court, citing to an opinion 
from the United States Supreme Court, has held that everyone 
dealing with the Government is charged with knowledge of 
Federal statute and agency regulations.  See Morris v. 
Derwinski, 1 Vet. App. 260 (1991).  Furthermore, VA is under 
no legal obligation to individually notify every potential 
claimant of his or her possible entitlement to VA benefits.  
Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 
Vet. App. 451 (1991). 

Moreover, with regard to past due benefits, the evidence in 
the file shows that, at the time of the veteran's death, 
there were no periodic monetary benefits that were due and 
unpaid.  There were no monies due to him.  He was not being 
paid VA benefits and he was not due VA benefits.  

Accordingly, there is no basis under which accrued benefits 
may be granted.  Therefore, entitlement to accrued benefits 
must be denied.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


